Citation Nr: 1048181	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  09-24 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to an initial evaluation in excess of 30 percent 
for solar dermatitis of the face.   

2. Entitlement to an initial evaluation in excess of 20 percent 
for degenerative arthritis of the cervical spine, C6-7.  

3. Entitlement to an initial evaluation in excess of 10 percent 
for left knee strain. 

4. Entitlement to an initial evaluation in excess of 10 percent 
for right knee strain.  

5. Entitlement to an initial evaluation in excess of 10 percent 
for degenerative disease of the lumbar spine, L5-S1. 

6. Entitlement to an initial compensable evaluation for 
hypertension.  

7. Entitlement to an initial compensable evaluation for bilateral 
hearing loss.  

8. Entitlement to service connection for low back multi-level 
disc bulge.  

9. Entitlement to a total disability evaluation based on 
individual unemployability due to the Veteran's service- 
connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Attorney-
at-Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to October 
1976, from July 1983 to March 1991, and from April 1992 to July 
2008.  

The Veteran's claims come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2009 rating decision of the 
Department of Veterans Affairs' (VA) Regional Office (RO) in 
Atlanta, Georgia.   

In February 2010, the Veteran testified at a Travel Board hearing 
before the undersigned.  A transcript of the hearing is of 
record. 



The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Appellant if 
further action is required.


REMAND

Increased Rating Claims

The Veteran essentially asserts that his service-connected skin, 
cervical spine, lumbar spine, left and right knee, hypertension, 
and hearing loss disabilities have increased in severity since 
the time of his last VA (QTC) examinations in 2008.  See VA Form 
9, June 2009.  

Briefly, with respect to the skin disability, the Veteran 
testified that he experiences weekly flare-ups of redness and 
dryness encompassing up to 50 percent of his face.  See Hearing 
Transcript, pp. 5-6.  

With respect to the cervical spine disability, the Veteran 
testified that he experiences near-constant neck pain and 
numbness which radiates down both arms.  He also takes Morphine 
for pain management up to 5 times a day.  See Hearing Transcript 
, pp. 8-17. 

With respect to the left and right knee disabilities, the Veteran 
testified that his knees are constantly sore and experiences 
throbbing pain and instability.  See Hearing Transcript, pp. 22.  

With respect to the lumbar spine disability, the Veteran asserts 
that he is unable to bend over and that he cannot sit for long 
periods at a time. See Hearing Transcript, pp. 22-24.  

With respect to hypertension, which is rated as noncompensably 
disabling, the Veteran asserts that he is currently medicated for 
blood pressure control but that his diastolic pressure is 
predominately over 90mm.  See Hearing Transcript, pp. 25-26.  

With respect to hearing loss, which is currently rated as 
noncompensably disabling, the Veteran testified that he underwent 
a recent hearing examination in 2010 for Social Security benefit 
purposes.  However, as outlined below, the Veteran's SSA records 
have not yet been associated with the claims file, and therefore, 
the hearing test results are unknown at this time.  In any event, 
the Veteran has asserted that his hearing loss is worse than that 
which is represented by the currently assigned noncompensable 
rating.  

In addition to the Veteran's hearing testimony briefly outlined 
above, current VA treatment records show consistent complaints 
relating to neck and low back pain, as well as treatment for 
"borderline" high blood pressure and a skin condition 
("redness").  

In light of the fact that the Veteran's last VA examinations were 
conducted nearly three years ago, and further considering the 
Veteran's credible testimony regarding worsening symptomatology, 
and the recent VA records showing current treatment for various 
disabilities, the Board concludes that a new examinations are 
necessary to evaluate the current severity of his service- 
connected disabilities. See VAOPGCPREC 11-95 (April 7, 1995); 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991). 

Service Connection Claim  

The Veteran contends that, in addition to his already service-
connected lumbar spine disability (diagnosed as degenerative 
disease of the lumbar spine, L5-S1), he should be service-
connected for a lumbar disc bulge.  

In this regard, the Veteran's service treatment records show 
multiple complaints and treatment relating to the lumbar spine; 
in particular, an October 2002 radiological report shows that the 
Veteran had significant degenerative disc disease (at L5-S1) as 
well as a "pseudobulge" of L5-S1, which caused "narrowing of 
the neuroforamina 


at L5-S1.  An August 2007 MRI of the lumbar spine also 
demonstrated a "broad-based disc bulge," and marked disc 
desiccation at L5-S1, and L4-5.  

Upon VA (QTC) examination in May 2008, the examiner found that 
there was no diagnosis with respect to the Veteran's claimed 
condition of multi-level disc bulge because there was "no 
pathology to render a diagnosis."  However, the examiner's 
statement is in direct contradiction to the 2002 and 2007 x-ray 
and MRI in-service findings.  

Based on this evidentiary posture, the Board concludes that a 
remand of the Veteran's claim for service connection for a low 
back multi-level disc bulge is necessary.  On remand, the Veteran 
should be accorded a VA lumbar spine examination.  The purpose of 
the evaluation is to determine, to the extent possible, whether 
the Veteran currently has a disc bulge relating to the lumbar 
spine, and if so, whether the low back pain is part and parcel of 
the service connected degenerative disc disease of the lumbar 
spine, or whether it represents a separate low back disability.  
If disability manifested by disc bulging deemed separate from the 
service connected degenerative disc disease is identified, the 
examiner should indicate whether such condition arose during 
service or is otherwise related to service, or whether it is 
caused or aggravated by the service-connected lumbar degenerative 
disc disease. 

SSA Records 

The Court of Appeals for Veterans Claims has long held that the 
duty to assist includes requesting information and records from 
the Social Security Administration (SSA) which were relied upon 
in any disability determination. See Hayes v. Brown, 9 Vet. App. 
67, 74 (1996) (VA is required to obtain evidence from the Social 
Security Administration, including decisions by the 
administrative law judge, and give the evidence appropriate 
consideration and weight); see also 38 U.S.C.A. § 5103A(c)(3); 38 
C.F.R. § 3.159(c)(2).



The Board notes that during his February 2010 Travel Board 
hearing, the Veteran indicated that he has either applied for, 
and/or is in receipt of SSA benefits.  There is no indication in 
the claims file that the records associated with the SSA 
disability application were requested or any effort was made to 
obtain them.  The application and associated records may bear 
directly upon the issues currently before the Board and must be 
obtained.

The RO should therefore contact the Social Security 
Administration and take all necessary attempts to obtain all 
records related to the Veteran's application for Social Security 
Administration disability benefits or any award of benefits 
related thereto. 38 C.F.R. § 3.159; see also 38 C.F.R. § 
3.159(c)(2) (when attempting to obtain records in the custody of 
a Federal department or agency, including the Social Security 
Administration, VA must make as many requests as are necessary to 
obtain relevant records; VA will end its efforts to obtain 
records from a Federal department or agency only if VA concludes 
that the records sought do not exist or that further efforts to 
obtain those records would be futile).

TDIU 

Additionally, the Veteran has asserted that he is unable to work 
due to his service-connected cervical spine, lumbar spine, 
bilateral knee, dermatitis, hearing loss, headache, and 
hypertension disabilities.  In other words, he has asked that a 
total disability evaluation based on individual unemployability 
due to his service-connected disabilities (TDIU) be assigned.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that 
a TDIU claim is part of a claim for a higher rating when such 
claim is raised by the record or asserted by the Veteran.  The 
Court further held that when evidence of unemployability is 
submitted at the same time that the Veteran is appealing the 
initial rating assigned for a disability, the claim for TDIU will 
be considered part and parcel of the claim for benefits for the 
underlying disability. Id.  

Here, the Veteran raised the issue of entitlement to a TDIU 
during his hearing before the undersigned Veterans Law judge.  
The Veteran's claim for the awarding of a TDIU is part of the 
claim for a higher rating and as such, a determination must also 
be made with respect to this claim.  In other words, in light of 
Rice, the Board concludes that VA must assess the current 
severity of his service-connected disabilities and determine its 
impact on his employability.  

In this regard, the Board observes that, in addition to the 
Veteran's assertions regarding employability, the record contains 
several statements from a VA physician which indicate that the 
Veteran is unemployable.  For example, in a November 2009 letter, 
Dr. Gundavarapu stated that the Veteran was unable to do any type 
of work due to his service-connected disabilities and that he was 
permanently disabled.  Other medical statements indicate that the 
Veteran cannot sit in one position for several hours at a time 
due to his degenerative disc disease, neck pain, headaches, and 
stiffness.  See Letter from Dr. Gundavarapu, dated February 2, 
2009.  A third statement by the same physician dated in January 
2010 indicates that the Veteran's headaches prevent him for 
working.  

Currently, the Veteran is rated currently rated for the following 
disabilities: (1) solar dermatitis of the face, currently rated 
as 30 percent disabling; (2) degenerative arthritis of the 
cervical spine, C6-7, currently rated as 20 percent disabling; 
(3) degenerative disease of the lumbar spine, L5-S1, currently 
rated as 10 percent disabling; (4) right knee strain, currently 
rated as 10 percent disabling; (5) left knee strain, currently 
rated as 10 percent disabling; (6) headaches, currently rated as 
10 percent disabling; (7) bilateral hearing loss, currently rated 
as 0 percent disabling; and (8) high blood pressure, currently 
rated as 0 percent disabling.  His combined evaluation for 
compensation is 60 percent.  Therefore, the Veteran does not meet 
the minimum schedular percentage criteria for a TDIU. 38 C.F.R. § 
4.16(a) (2010).

However, the Board finds that the increased rating and service 
connection claims are inextricably intertwined with his TDIU 
claim and that they must be considered together and a decision by 
the Board on the TDIU claim would at this point be 


premature. See Henderson v. West, 12 Vet. App. 11, 20 (1998); 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Indeed, the 
Board observes that if increased rating(s) and/or service 
connection are established (depending on the evaluation(s) 
assigned), the Veteran's disabilities might satisfy the schedular 
criteria set forth in 38 C.F.R. § 4.16(a) (2010).  

Manlincon - Entitlement to a rating in excess of 10 
percent for headaches

In a December 2009 rating decision, the RO granted service 
connection for headaches and assigned a 10 percent rating, 
effective November 5, 2009.  In January 2010, the Veteran 
submitted a letter indicated that he disagreed with the assigned 
10 percent rating and that the headache disability should be 
rated as 30 percent disabling.  The RO has not issued a statement 
of the case with respect to the evaluation assigned.  The United 
States Court of Appeals for Veterans Claims has held that, where 
the record contains a notice of disagreement as to an issue, but 
no statement of the case, the issue must be remanded to the RO to 
issue a statement of the case, and to provide the Veteran an 
opportunity to perfect the appeal. Manlincon v. West, 12 Vet.App. 
238 (1999).  Accordingly, the issue of entitlement to a rating in 
excess of 10 percent for headaches must be remanded to the RO.


Accordingly, the case is REMANDED for the following action:

1. The RO should request, directly from the 
SSA, complete copies of any disability 
determination(s) it has made concerning the 
Veteran, as well as copies of the medical 
records that served as the basis for any such 
decision(s).  All attempts to fulfill this 
development must be documented in the claims 
file.  If the search for any such records 
yields negative results, that fact should be 
clearly noted, with the RO either documenting 
for the file that such records do not exist 
or that further efforts to obtain them would 
be futile, and the Veteran should be informed 
in writing.

2. The RO will advise the Veteran of what 
evidence would substantiate his claim for 
entitlement to TDIU. Apart from other 
requirements applicable under the Veterans 
Claims Assistance Act of 2000 (VCAA), the 
RO/AMC will comply with any directives of the 
Veterans Benefits Administration. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010).

3. The Veteran should also be scheduled for a 
VA examination in order to determine the 
current severity of his service connected 
cervical spine, lumbar spine, right 
knee, left knee, skin, bilateral hearing 
loss, and hypertension disabilities.  The 
claims folder and a copy of this Remand must 
be made available to the examiner(s) for 
review before the examination.  Any testing 
deemed necessary should be performed.  

a. The examiner(s) must specifically comment 
on the Veteran's level of functional 
impairment as per DeLuca, if any, due to his 
service-connected disabilities (i.e., spine 
and knee disabilities), and whether such 
disabilities result in any neurological 
impairment, to include neuropathy of the 
upper and/or lower extremities (i.e., spine 
disabilities).  

b. With respect to the Veteran's service 
connection claim for low back multilevel disc 
bulge, the VA examiner should comment on the 
following:

	(i) Does the Veteran have a current lumbar 
spine/multi-level disc bulge? 

	(ii) If a lumbar spine disc bulge is 
diagnosed, are the complaints of low back 
pain during the course of the claim a symptom 
of the service-connected degenerative disease 
of the lumbar spine, or are reflective of a 
separate and distinct disability?  

	(iii) If a lumbar spine disability 
manifested by a disc bulge is deemed separate 
from the service connected degenerative disc 
disease, the examiner should indicate whether 
such condition arose during service or is 
otherwise related to service, or whether such 
condition is caused or aggravated by the 
service-connected degenerative disc disease.  
Complete rationale should be provided for all 
opinions expressed.  Complete rationale 
should be provided for all opinions 
expressed.

4. With regard to entitlement to an 
evaluation in excess of 10 percent for 
headaches, the RO should take appropriate 
action pursuant to 38 C.F.R. § 19.26 (2010), 
to include furnishing the Veteran and his 
representative with an appropriate statement 
of the case (SOC).  The Veteran and his 
representative should be advised of need to 
file a timely substantive appeal if the 
Veteran desires to complete an appeal as to 
this issue.  

5. With respect to the remaining issues on 
appeal, the RO should review the record, to 
specifically include all evidence received 
since the most recent supplemental statements 
of the case, and readjudicate the issues on 
appeal.  Unless the benefits sought on appeal 
are granted, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review.


The Appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


